Citation Nr: 0521982	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for status 
post lumbar spine compression fracture disability, rated 10 
percent effective September 2, 1982, and rated 20 percent 
effective September 23, 2002.

2.  Entitlement to an increased initial rating for status 
post compression fracture disability, thoracic spine with 
gibbus formation, now rated 20 percent disabling.

3.  Entitlement to an increased initial rating for service-
connected radiculopathy, right lower extremity, residual of 
compression fracture of the thoracic and lumbar spine, now 
rated 10 percent disabling.

4.  Entitlement to an increased initial rating for service-
connected radiculopathy, left lower extremity, residual of 
compression fracture of the thoracic and lumbar spine, now 
rated 10 percent disabling.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 1969 
and from January 1973 to January 1977.  This matter comes 
before the Board of Veterans' Appeals (Board) from a May 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, that:  (1) 
awarded service connection and assigned a 10 percent rating 
for status post compression fracture of the lumbar spine, 
effective September 2, 1982, and assigned a 20 percent 
rating, effective September 23, 2002; (2) awarded service 
connection and assigned a 20 percent rating for status post 
compression fracture of the thoracic spine with gibbus 
formation, effective September 2, 1982; (3) awarded service 
connection and assigned a 10 percent rating for 
radiculopathy, right lower extremity, residual of compression 
of the thoracic and lumbar spine, effective September 23, 
2002; and (4) awarded service connection and assigned a 10 
percent rating for radiculopathy, left lower extremity, 
residual of compression fracture of the thoracic and lumbar 
spine, effective September 23, 2002.  As the combined 30- and 
50-percent evaluations are less than the maximum available 
ratings, the issues remain on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

The Board notes that in his July 2004 Notice of Disagreement 
(NOD), the veteran appears to have raised a new claim of 
entitlement to service connection for total disability 
compensation based on individual unemployability.  The Board 
refers this matter to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

Additional action is needed prior to further disposition of 
the claims.

In May 2004, the RO awarded service connection and assigned 
10 percent ratings for status post fracture of the thoracic 
and lumbar spine, effective September 2, 1982, and increased 
the assigned ratings to 20 percent each, effective September 
23, 2002.  The RO also awarded service connection and 
assigned 10 percent ratings for radiculopathy in the left and 
right lower extremities.

In February 2005, the veteran's representative submitted a 
statement in support of the veteran's appeal.  The issue 
presented for review on appeal, as stated by the 
representative, was the evaluation of the veteran's service-
connected spine condition.  In this statement, the 
representative argued that the assigned ratings did not 
adequately compensate the veteran for his disability.  The 
Board interprets the representative's statement as written 
notice of the veteran's disagreement with the RO's decision 
regarding the initial ratings assigned to his spine 
disabilities, and the statement is accepted as a valid notice 
of disagreement.  See Gallegos v. Gober, 14 Vet. App. 50 
(2000), rev'd 283 F.3d 1309, rehearing en banc denied, on 
remand, 16 Vet. App. 201 (2002), cert denied, 537 U.S. 1071 
(2002); Hauck v. Brown, 6 Vet. App. 518 (1994) (holding that 
a letter submitted by the veteran's authorized representative 
to the RO was a valid notice of disagreement (NOD) within the 
meaning of 38 U.S.C. § 7105(b) , where the letter expressed 
disagreement with the RO's decision).

Because the RO has not yet had the opportunity to issue a 
Statement of the Case (SOC) addressing these issues, a remand 
for this action is now necessary.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The issues of increased initial ratings for the above-listed 
service-connected disabilities will be returned to the Board 
after issuance of the SOC only if perfected by the filing of 
a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).

Accordingly, this case is REMANDED for the following action:

Provide the veteran and his 
representative with an SOC as to the 
claims for increased initial ratings.  
The veteran must then be allowed the 
appropriate opportunity to respond 
thereto.  Thereafter, if an appeal is 
perfected as to any of the issues, the 
case should be returned to this Board 
for the purpose of appellate 
disposition, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


